YM BIOSCIENCES REPORTS FIRST QUARTER 2009 OPERATIONAL AND FINANCIAL RESULTS MISSISSAUGA, Canada - November 11, 2008 - YM BioSciences Inc. (NYSE AlternextUS:YMI, TSX:YM, AIM:YMBA), an oncology company that identifies, develops and commercializes differentiated products for patients worldwide, today reported operational and financial results for the first quarter of fiscal 2009, ended September 30, “We are fortunate in this difficult economic environment to have prudently gathered thecash resources which should allow us to continue development of our lead products, nimotuzumab and AeroLEF®, beyond fiscal 2009, as planned.
